DETAILED ACTION
This is in reference to communication received 15 August 2022. Claims 1 – 2 and 4 – 12 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to Specification filed 15 August 2022 to overcome the rejection in Office mailed 14 February 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In para 0062 of applicant’s disclosure, applicant added limitation “a computer module configured to automatically create a first user group comprising a plurality of user devices, the first user group being generated based on determining that respective locations of the respective user devices are within a common geographic region” and  cited para 0062 which recites “A group of users may be formed in an ad hoc manner by a plurality of individual users located within a common geographic region and/or geographic location” which teaches the added limitation. 
In the amendment filed 15 August 2022, applicant responded that the support for the claimed limitation is found in page 2 – 3 and pages 12 – 13 of Provisional Application 61/935,143. However, the disclosures of Provisional Application 61/935,143 does not teach the added limitation of automatically creating a first user group comprising a plurality of (non-registered) user devices. Invention as disclosed in the Provisional application requires the user device(s) to be first registered in a social media system which the applicant refers to as CREW, and registered user devices are referred to as CREW-enabled devices. Applicant’s claimed invention does not positively disclose how an ad-hoc group of unregistered user device will be created without undue experimentation by one of ordinary skill in the art. Users are required to register their device with CREW and become a CREW-enabled device to function as argued by the applicant. Therefore, amendment to specification is not accepted. 
Applicant is requested to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2 and 4 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant recites limitation “a computer module configured to automatically create a first user group comprising a plurality of user devices, the first user group being generated based on determining that respective locations of the respective user devices are within a common geographic region”. In the disclosure, as originally filed, applicant has not positively disclosed how one of the ordinary skill in the art will automatically create a first user group, wherein, the disclosure teaches that the plurality of individuals create an ad hoc group.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2 and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stackpole US Publication 2008/0140650 in view of Nordstrom et al. US Publication 2013/0185368.

Regarding claim1, Stackpole teaches system and method for a social networking server that identifies potential members within the registered location and range by matching the personal profile of each of the potential members with the preference profile and/or personal profile of the user [Stackpole, 0008] comprising:
one or more processors [Stackpole, Fig. 2 and associated disclosure];
one or more non-transitory computer-readable memory devices upon which a set of instructions are stored, the one or more non-transitory computer-readable memory devices electronically coupled with the one or more processors to implement at least one instruction of the set of instructions (one or more microprocessors will receive instructions from a memory or like device, and execute those instructions, thereby performing one or more processes defined by those instructions (modules)) [0083, see at least Fig. 2 and associated disclosure];
a computer module configured to automatically create a first user group comprising a plurality of user devices, the first user group being generated based on determining that respective locations of the respective user devices are within a common geographic region (Stockpole, The social networking server 201 then creates an incipient network among the registered users with overlapping range (step 6). The social networking server 201 then matches the profiles of the registered users within the incipient network to identify social matches) [Stockpole, 0033];
a user group data storage module electronically coupled with the one or more non-transitory computer-readable memory devices and including data associated with a plurality of user groups of the social media server, each user group containing a plurality of individual users (Stackpole, database 201b of the social networking server 201, it will be understood by one of ordinary skill in the art that (i) alternative database structures to those described may be readily employed, and (ii) other memory structures besides databases may be readily employed databases of social networking server) [Stackpole, 0084, Fig. 2 and associated disclosure];
a matching module electronically coupled with the one or more non-transitory computer-readable memory devices and configured to match at least one data set associated with a first user group with at least one data set associated with at least a second user group (Stackpole, the social networking server identifies potential members within the registered location and range by matching the personal profile of each of the potential members with the preferences profile and the personal profile of the user; The social matches are conveyed through the communications device 202a or 202b to each of the registered users, potentially by rank order of user interest (step 7)) [Stackpole, 0031, 0034, 0033], the second user group comprising a preselected group of individual users  (in para 0126, applicant recites “preselected group of users or subscribers may be a group of individuals associated with a label or status, e.g. close friends, classmates, family members, etc., or may be a group of individuals compiled by social media server 300, for example, frequent contacts or nearby individuals”. In view of applicant’s disclosure, Stockpole teaches plurality of affinity groups such as groups for friends, family, work, friends, football team, sorority sisters, etc. may be created and maintained) [Stackpole, 0014], whereby the data set associated with the first user group comprises location information of the first user group and whereby the location information of the first user group comprises a geographic region that is common to the plurality of individual users of the first user group (Stackpole, based on name of a common venue or district entered by several registed users, a geosocial network may be established within the venue) [Stackpole, 0040], the data set associated with the second user group comprises a status as being a contact of an individual user of the plurality of individual users of the first user group (Stackpole, The user may similarly register multiple preferred locations to build the geosocial network based on one or more preference profiles; the social networking server identifies potential members within the registered location and range by matching the personal profile of each of the potential members with the preferences profile and the personal profile of the user; The geosocial network may be established based on the preference profile of the user and/or relationship criteria of the user. The relationship criteria define the type of relationship sought by the user with potential members such as friend, family, club based relationship, etc.) [Stackpole, 0031, 34, 0039];
Stackpole does not explicitly teach realtime communication between a user in the first group and another user in a second group. However, Stockpole recites The social networking server 201 provides 106 a communications link between the user and the identified potential members upon mutual confirmation between the user and the identified potential members [Stockpole, 0031]. Nordstrom teaches system and method wherein a user (user(s) in the first group) can be presented with a list of names or identifiers of other mobile device users (e.g. user(s) in the second group) when a match is found, for example, another mobile device user is identified as being in the same vicinity and/or determined to share a common interest, attribute, current status, and so on) [Nordstrom, 0023] and a direct communication cab be established between two or more users [Nordstrom, 0036]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Stackpole by adopting teachings of Nordstrom to connect and engage in communication between users who share same interests.
Stackpole in view of Nordstrom teaches system and method further comprising:
a communication module electronically coupled with the one or more non-transitory computer-readable memory devices for providing substantially realtime communication between the plurality of individual users of the first user group and the individual users of the second user group (Nordstrom, The social networking server 201 provides 106 a communications link between the user and the identified potential members upon mutual confirmation between the user and the identified potential members) [Stackpole, 0031], the communication module further maintaining realtime connections between individual users of the first group only when the one or more individual users of the first user group are within the common geographic region (Nordstrom, if a user of a mobile device is at an airport in another country, only other users who could actually be at that airport may be displayed (user a Dallas airport can only communicate with other users who are at the Dallas airport and will not be matched with users at Austin airport); A direct communication can be established between registered mobile devices of the two or more registered mobile devices identified as being part of a common group of the at least one group) [Nordstrom. 0036, 0037].

Regarding claim 2, Stackpole in view of Nordstrom teaches system and method, wherein membership in the first user group update dynamically when users enter and/or exit from the geographical region associated with the first user group (Nordstrom, the roaming mobile device can be presented with a list of names or identifiers of other mobile device when another mobile device is identified as being in the same vicinity (user enters in the geographic region).

Regarding claim 4, Stackpole in view of Nordstrom teaches system and method of the social media server further comprising 
a commercial content module electronically coupled with the one or more non-transitory computer-readable memory devices for transmitting data associated with commercial content to one or more electronic devices electronically coupled with the social media server (Nordstrom teaches that collaboration system can transmit marketing information to the mobile devices) [Nordstrom, 0077].

Regarding claim 5, Stackpole in view of Nordstrom teaches system and method, wherein the data associated with commercial content is an advertisement for a good or service (Nordstrom, location base marketing messages; coupons offering discount to a local restaurant) [Nordstrom, 0073 0077].

Regarding claim 6, Stackpole in view of Nordstrom teaches system and method, wherein the commercial content module transmits data associated with commercial content to the one or more electronic devices based upon a physical location of the one or more electronic devices (Nordstrom, Other information can be displayed at the mobile devices, such as directions to the coffee shop offering the coupon, or other marketing messages including location based and non-location based specials, coupons, advertisements, etc. and the ability for users to select and redeem them as part of a matching event location base marketing messages) [Nordstrom. 0077].

Regarding claim 7, Stackpole in view of Nordstrom teaches system and method, wherein the commercial content module transmits data associated with commercial content to one or more other electronic devices based on a proximity of the one or more electronic devices to the one or more other electronic devices (Nordstrom, Other information can be displayed at the mobile devices, such as directions to the coffee shop offering the coupon, or other marketing messages including location based and non-location based specials, coupons, advertisements, etc. and the ability for users to select and redeem them as part of a matching event location base marketing messages) [Nordstrom. 0077].


Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stackpole US Publication 2008/0140650 in view of Nordstrom et al. US Publication 2013/0185368 an a published article “Automated Aggregation of Mixed Parties int Paying Groups and Dynamic Paying Groups Using Social Media and Smart Devices” by an anonymous author hereinafter known as AnonymousAuthor.

Regarding claims 8 and 9, Stockpole in view of Nordstrom does not explicitly teach group payment module configured to divide a total cost of good or service among a respective plurality of individual users of a group. However, Nordstrom teaches that a user can pay for the item with their banking information) [Nordstrom, 0122]. AnonymousAuthor teaches system and method directed to implementation of a process for establishing relationship associations for individuals, via mobile application and social media technology, in order to use this relationship data to automatically divide a large tab and properly associate related charges to a correct payer.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Stockpole in view of Nordstrom by adopting teachings of AnonymousAuthor to allow a business to pre-approve payments for a payer group or payer dynamic group.
Stackpole in view of Nordstrom and AnonymousAuthor teaches system and method further comprising 
a group payment module electronically coupled with the one or more non-transitory computer-readable memory devices and configured to apply an electronic payment from one or more user group of the plurality of user groups to a good or service (Nordstrom, a user can pay for the item with their banking information) [Nordstrom, 0122], wherein the group payment module is configured to divide a total cost of a good or service among a respective plurality of individual users of the one or more user group of the plurality of user groups (Each order is automatically mapped to a paying individual. Thus, the server does not have to keep track of what individuals, potentially spread across several tables, should be on what tab. As the server takes everyone's order, his or her mobile serving application automatically pulls the relationship information from the diner's cell phone. This could be indirect, by simply receiving a diner's identification number from the cell phone, and then the server's application would go to a social media site and use this information to retrieve the information associated to a payer. At the end of the dinner, the server’s mobile application generates all of the required bills, with the appropriate parties associated with each bill [AnonymousAuthor, page 1].

Regarding claim 10, Stackpole in view of Nordstrom teaches system and method further comprising 
an application programming interface module electronically coupled with the one or more non-transitory computer-readable memory devices for communicating with one or more third party services external to the social media server (AnonymousAuthor, As the server takes everyone's order, his or her mobile serving application automatically pulls the relationship information from the diner's cell phone. This could be indirect, by simply receiving a diner's identification number from the cell phone, and then the server's application would go to a social media site and use this information to retrieve the information associated to a payer (third party server of restaurant is in communication the social media server). At the end of the dinner, the server’s mobile application generates all of the required bills, with the appropriate parties associated with each bill [AnonymousAuthor, page 1]. In addition, Nordstrom teaches that payment may be performed by connecting to third-party banks or other financial institutions, or it may be performed within the system if funds or value have been pre-deposited and the user's have a balance of value available for use on the system and to be transferred to the other users account [Nordstrom, 0077].

Regarding claim 11, Stackpole in view of Nordstrom teaches system and method, wherein the application programming interface module is configured to transmit data to the one or more third party services (AnonymousAuthor, receiving a diner's identification number from the cell phone, and then the server's application would go to a social media site and use this information to retrieve the information associated to a payer (data exchange between third party server of restaurant and the social media server) [AnonymousAuthor, page 1, also as responded to above, see Nordstrom 0077].

Regarding claim 12, Stackpole in view of Nordstrom teaches system and method, wherein the application programming interface module is configured to retrieve data from the one or more third party services (AnonymousAuthor, receiving a diner's identification number from the cell phone, and then the server's application would go to a social media site and use this information to retrieve the information associated to a payer (data exchange between third party server of restaurant and the social media server) [AnonymousAuthor, page 1.


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112(a) in view of amendment to Specification filed 15 August 2022 is acknowledged and accepted. 
However, as responded to earlier in the Specification section of this office action that the amendment to the Specification are not accepted, Rejection under 35 USC 112(a) is maintained in this office action. 

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach suggest a computer module configured to "automatically create a first user group" that is "generated based on determining that respective locations of the respective user devices are within a common geographic region" and cited reference Stackpole requires to register a geographic region of interest as a part of user profile.
However, applicant is arguing removing one of the features from the cited prior art will overcome the teachings of the prior art and make their claimed invention patent eligible. In addition, applicant relies on page 2 – 3 and pages 12 – 13 of Provisional Application 61/935,143 which recites “A user first creates a "user profile" (e.g. name, profile pie, gender, sexual preference.) The system automatically groups CREW-enabled devices located in a common geography (e.g. 100 yard radius), such that when a plurality of users (e.g. at least two or three) are physically together, they can create a "crew" and customize a "crew profile" which contains the individual user profiles of the users who join it ("crew members.")”.
As seen above, applicant’s disclosure and cited reference Stackpole both require users to register their profiles with the system. Therefore, cited reference Stackpole teaches the claimed invention.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited reference Nordstrom allows once two users opt in, and then the user may communicate with an accepted contact via communicate mode, and does not teach “providing substantially real time communication between the plurality of individual users of the first user group and the individual users of the second user group ... " is acknowledged and considered. 
However, applicant is arguing removing one of the features from the cited prior art will overcome the teachings of the prior art and make their claimed invention patent eligible, and also, applicant is separating the cited references to make their arguments. Cited reference Stackpole teaches users from first group and users from second group [see at least response to claim 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Cheng et al. published article “iZone: A location-Based Mobile Social Networking System” which teaches Mobile Social Networking (MSN) systems ad developing fast around the world. For instance, Plazes is a location-aware interaction system that helps mobile users hook up with friends or other like-minded people anywhere on the globe. Jambo Networks uses Wi-Fi enabled laptops, mobile phones, and PDAs to match people within walking distance who have similar interests and would like to meet face to face. Friendster, Dodgeball, and Facebook are three examples to promote discovery and interaction with both friends and strangers.
Li et al. published article “Nearby Friend Alert: Location Anonymity in Mobile Geosocial Networks” which teaches Mobile geosocial networking lets mobile users interact with each other based on their locations. For example, the Google Latitude service lets you visualize the locations of nearby friends on a map and launch social activities, such as chatting or collaborative filtering. So, you might use the service to ask nearby friends, “Where can I find good pizza around here?” Facebook, Foursquare, Gowalla, Loopt, and others offer similar services.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 25, 2022